Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Naro, J.), both imposed September 22, 1980, upon his conviction of manslaughter in the first degree under indictment No. 225/79, and robbery in the second degree under indictment No. 328/79, upon his pleas of guilty, the sentences being an indeterminate term of 8 to 16 years’ imprisonment for the manslaughter and an indeterminate term of 4 to 8 years’ imprisonment for the robbery, as a second felony offender, to run concurrently.
Sentences affirmed.
Wlien the defendant was sentenced as a second felony offender, he was advised that the prosecutor had filed a *480statement pursuant to CPL 400.21 setting forth his prior felony conviction, upon his plea of guilty of robbery in the third degree by judgment of the Supreme Court, Queens County, rendered November 3,1976. By admitting the truth of the allegations in the second felony offender statement at the time the sentences were imposed, the defendant waived any objections he might have had to the use of that prior felony conviction as a basis for adjudicating him a predicate felon (CPL 400.21 [3], [4]; People v Hewitt, 97 AD2d 828). In view of the serious nature of the offenses committed by the defendant and his prior criminal record, the sentences imposed do not constitute an abuse of discretion. Mollen, P. J., Thompson, Bracken and Rubin, JJ., concur.